Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 40 objected to because of the following informalities:  Regarding claim 40, the claim is stated as being dependent on claim 3, however claim 3 is cancelled. For examination purposes, the claim will be treated as being dependent on claim 33.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26, 29-46 are rejected under 35 U.S.C. 103 as being unpatentable over Nyhart (U.S. 20120105283) in view of Franco (U.S. 9656120) in further view of Dunne (U.S. 20180095164)
Regarding claim 23, Nyhart discloses a golf laser rangefinder, comprising:
a housing (Fig. 1, housing 16) comprising a pair of opposing side wall portions (Par. 41, opposing sidewalls 68, 70), 
an objective optic (Par. 25, objective lens 36) supported by the housing, the objective optic comprising one or more objective lenses;
an eyepiece optic (Par. 25, eyepiece 38) supported by the housing, the eyepiece optic comprising one or more eyepiece lenses;
a laser source (Par. 26, laser transmitter 24) for generating a laser beam extending along a laser beam axis to a target, the laser source actuated by a laser actuator (Par. 24, fire switch or button triggers laser transmitter) while handheld;
a photo detector (Par. 27, receiver 26 has laser receiving diode that receives reflections of the laser signal reflected back from target) detecting light reflected off the target;
control circuitry (Par. 28, control circuitry 28 operatively coupled to laser transmitter and receiver) operatively coupled to the laser source, the control circuitry comprising one or more processors (Par. 28, control circuitry includes microprocessor) and a non-transitory computer readable medium (Par. 34, memory 50 to store various data associated with operation of device) storing one or more instruction sets configured to calculate a measured distance to the target; 
While Nyhart does not explicitly disclose the amplifying circuitry, it is well known in the art to amplify the output of a photodetector and accordingly, it would have been obvious of a person skilled in the art to modify the rangefinder of Nyhart through routine experimentation such that microprocessor disclosed in Nyhart includes amplifying circuitry which is coupled to control circuitry (28) (see Nyhart Par. 28) so that the photo detector is electrically connected to an amplifying circuitry, the amplifying circuitry being operatively coupled to the control circuitry, since it would increase the signal to noise ratio.
However, Nyhart does not disclose one of the side wall portions defining a pocket;
a magnet received in a pocket;
and a view-thru display assembly 
Franco discloses one of the side wall portions defining a pocket (Col. 9 Lns. 40-43, recesses in housing);
a magnet received in the pocket (Col. 9 Lns. 40-43, magnets 604 disposed within recess);
However, Franco does not disclose a view-thru display assembly
Dunne discloses a view-thru display assembly (Fig. 2A, display 146) coupled to the control circuitry for selectively displaying a plurality of display elements including the measured distance (Fig. 3B, display elements displayed on display 146, Par. 27), the view-thru display assembly disposed between the objective optic and the eyepiece optic (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128), so that a scene or subject and the plurality of display elements are superimposed on the scene or subject viewed through the eyepiece optic.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder display of Nyhart with the display and arrangement of optics, as taught by Dunne to provide Nyhart with the advantage of providing the user with various information collected by the rangefinder.
Regarding claim 24, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 23. 
However, Nyhart does not disclose the view-thru display assembly is disposed along an optical path between the objective optic and the eyepiece optic, the view-thru display assembly disposed rearward of the objective optic and the eyepiece optic disposed rearward of the view-thru display.
Dunne discloses the view-thru display assembly is disposed along an optical path between the objective optic and the eyepiece optic (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128, user can see both display and out the end of rangefinder and therefore is along an optical path), the view-thru display assembly disposed rearward of the objective optic (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128) and the eyepiece optic disposed rearward of the view-thru display (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder display of Nyhart with the display and arrangement of optics, as taught by Dunne to provide Nyhart with the advantage of providing the user with various information collected by the rangefinder.
Regarding claim 25, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 23. 
Nyhart discloses the side wall portion opposite the side wall portion defining the pocket has a display screen (Fig. 2, display screen 18) and a plurality of control buttons (Fig. 2, control buttons 56-66) for providing ranging data.
Regarding claim 26, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 23. 
Nyhart discloses the display screen and plurality of control button are operable (Fig. 2 display screen 18 and control buttons 56-66) 
However, Nyhart does not disclose when the laser rangefinder is mounted on a ferromagnetic surface by way of the magnet.
Franco discloses the device is mounted on a ferromagnetic surface by way of the magnet (Col. 9 Lns. 40-43, magnets 604 disposed within recess allowing mounting of the device and when taken in combination with Nyhart which discloses a rangefinder, would have been obvious to provide magnetic mounting of an electronic device)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects.
Regarding claim 29, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 23. 
However, Nyhart does not disclose the pocket is defined on an outside surface of the side wall portion.
Franco discloses the pocket is defined on an outside surface of the side wall portion (Col. 9 Lns. 40-43, magnets 604 disposed within recess, Fig. 6, 2 recesses in housing on outside surface).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the magnet to the rangefinder. 
Regarding claim 30, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 23. 
While Franco does not explicitly disclose the pocket is a rectangular pocket and a rectangular magnet is received therein, Franco discloses a circular pocket and circular magnet (Fig. 6, magnet 604) and would be a matter of change in shape to provide a rectangular shape to the pocket and magnet and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 31, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 23. 
However, Nyhart does not disclose the pocket is a circular pocket and a circular magnet is received therein.
Franco discloses the pocket is a circular pocket and a circular magnet is received therein (Fig. 6 circular magnet 604 received in circular pocket)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 32, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 23. 
However, Nyhart does not disclose an orientation sensor for detecting a present orientation of the housing, wherein a display on the display screen reflects the present orientation.
While Dunne does not explicitly disclose an orientation sensor for detecting a present orientation of the housing, wherein a display on the display screen reflects the present orientation, Dunne discloses (Fig. 4B, 5B, Claim 7) display provides information in first orientation when device displaced horizontally and display provides information in second orientation when displaced vertically and therefore would inherently incorporate an orientation sensor to detect the change in orientation to achieve the disclosed functions seen in Fig. 4B, 5B and therefore meets the claimed limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify display screen of Nyhart to display the orientation of the device, as taught by Dunne to provide Nyhart with the advantage of being able to easily read the screen regardless of device orientation. 
Regarding claim 33, Nyhart discloses A golf laser rangefinder, comprising:
a housing (Fig. 1, housing 16) comprising a pair of opposing side wall portions (Par. 41, opposing sidewalls 68, 70), 
an objective optic (Par. 25, objective lens 36) supported by the housing, the objective optic comprising one or more objective lenses;
an eyepiece optic (Par. 25, eyepiece 38) supported by the housing, the eyepiece optic comprising one or more eyepiece lenses;
a laser source (Par. 26, laser transmitter 24) for generating a laser beam extending along a laser beam axis to a target, the laser source actuated by a laser actuator (Par. 24, fire switch or button triggers laser transmitter) while handheld;
a photo detector (Par. 27, receiver 26 has laser receiving diode that receives reflections of the laser signal reflected back) detecting light reflected off the target;
control circuitry (Par. 28, control circuitry 28 operatively coupled to the laser transmitter and receiver) operatively coupled to the laser source and the amplifying circuitry, the control circuitry comprising one or more processors (Par. 28, control circuitry includes microprocessor) and a non-transitory computer readable medium (Par. 34, memory 50 to store various data associated with operation of device) storing one or more instruction sets configured to calculate a measured distance to the target; 
However, Nyhart discloses one of the side wall portions defining a pocket, one of the side wall portions having a magnetic attraction region traversing the one of the pair of side wall portions;
a magnet positioned at the side wall portion at the magnetic attraction region;
and a view-thru display assembly 
Franco discloses one of the side wall portions having a magnetic attraction region traversing the one of the pair of side wall portions (Col. 9 Lns. 40-43, recesses in housing wall hold magnets);
a magnet positioned at the side wall portion at the magnetic attraction region (Col. 9 Lns. 40-43, magnets 604 disposed within recess);
However, Franco does not disclose a view-thru display assembly 
Dunne discloses and a view-thru display assembly (Fig. 2A, display 146) coupled to the control circuitry for selectively displaying a plurality of display elements including the measured distance (Fig. 3B, display elements displayed on display 146, Par. 27), the view-thru display assembly disposed between the objective optic and the eyepiece optic (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128), so that a scene or subject and the plurality of display elements are superimposed on the scene or subject viewed through the eyepiece optic
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder display of Nyhart with the display and arrangement of optics, as taught by Dunne to provide Nyhart with the advantage of providing the user with various information collected by the rangefinder. 
Regarding claim 34, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 33. 
However, Nyhart does not disclose the view-thru display assembly is disposed along an optical path between the objective optic and the eyepiece optic, the view-thru display assembly disposed rearward of the objective optic and the eyepiece optic disposed rearward of the view-thru display.
Dunne discloses the view-thru display assembly is disposed along an optical path between the objective optic and the eyepiece optic (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128, user can see both display and out the end of rangefinder and therefore is along an optical path), the view-thru display assembly disposed rearward of the objective optic (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128) and the eyepiece optic disposed rearward of the view-thru display (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder display of Nyhart with the display and arrangement of optics, as taught by Dunne to provide Nyhart with the advantage of providing the user with various information collected by the rangefinder.
Regarding claim 35, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 33. 
However, Nyhart does not disclose the magnet is received in a pocket at one of the side wall portions having the magnetic attraction.
Franco discloses the magnet is received in a pocket at one of the side wall portions having the magnetic attraction (Col. 9 Lns. 40-43, magnets 604 disposed within recess).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 36, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 33. 
However, Nyhart does not disclose the pocket is an exterior-facing pocket and the exterior-facing pocket has the magnet received therein.
Franco discloses the pocket is an exterior-facing pocket and the exterior-facing pocket has the magnet received therein. (Col. 9 Lns. 40-43, magnets 604 disposed within recess, Fig. 6, 2 recesses in housing on outside surface).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the magnet to the rangefinder. 
Regarding claim 37, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 33. 
However, Nyhart does not disclose the pocket is a rectangular pocket and a rectangular magnet is received therein.
While Franco does not explicitly disclose the pocket is a rectangular pocket and a rectangular magnet is received therein, Franco discloses a circular pocket and circular magnet (Fig. 6, magnet 604) and would be a matter of change in shape to provide a rectangular shape to the pocket and magnet and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 38, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 33. 
However, Nyhart does not disclose a plurality of circular magnets extend along the magnetic attraction region.
Franco discloses a plurality of circular magnets extend along the magnetic attraction region (Fig. 6 circular magnets 604 received in circular pocket)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 39, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 33. 
However, Nyhart does not disclose the magnetic attraction region extends diagonally across the respective side wall portion.
While Franco does not explicitly disclose the magnetic attraction region extends diagonally across the respective side wall portion, this would be a matter of rearrangement of parts (MPEP 2144.04) as Franco discloses two magnetic pieces and one of ordinary skill would readily recognize the orientation of the magnets in the sidewall would not change the functionality and would be obvious engineering choice
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 40, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 33. 
Nyhart discloses each of the side wall portions is rectangular (Fig. 1, sidewalls 68, 70, rectangular shape)
However, Nyhart does not disclose the magnetic attraction region extends diagonally from a corner to a corner of the one of the side wall portions.
While Franco does not explicitly disclose the magnetic attraction region extends diagonally from a corner to a corner of the one of the side wall portions, this would be a matter of rearrangement of parts (MPEP 2144.04) as Franco discloses two magnetic pieces and one of ordinary skill would readily recognize the orientation of the magnets in the sidewall would not change the functionality and would be obvious engineering choice
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 41, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 33. 
Nyhart discloses the side wall portion having a display screen (Fig. 2, display screen 18) and a plurality of control buttons (Fig. 2, control buttons 56-66) for providing ranging data is a second side wall portion opposite the first side wall portion.
However, Nyhart does not disclose the side wall portion having the magnetic attraction region is a first side wall portion 
Franco discloses the side wall portion having the magnetic attraction region is a first side wall portion (Fig. 6, magnets 604 in first sidewall). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder wall of Nyhart with the laser rangefinder magnetic sidewall, as taught by Franco to provide Nyhart with the advantage of being able to easily attach and detach the rangefinder from a magnetic surface. 
Regarding claim 42, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 33. 
Nyhart discloses the display screen and plurality of control button are operable (Fig. 2 display screen 18 and control buttons 56-66) 
However, Nyhart does not disclose when the laser rangefinder is mounted on a ferromagnetic surface by way of the magnet.
Franco discloses the device is mounted on a ferromagnetic surface by way of the magnet (Col. 9 Lns. 40-43, magnets 604 disposed within recess allowing mounting of the device and when taken in combination with Nyhart which discloses a rangefinder, would have been obvious to provide magnetic mounting of an electronic device)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects.
Regarding claim 43, Nyhart discloses A golf laser rangefinder, comprising:
a housing (Fig. 1, housing 16) comprising a pair of opposing side wall portions (Par. 41, opposing sidewalls 68, 70), a first side wall portion defining a pocket and a second side wall portion opposite the first wall portion having an electronic display panel (Fig. 1, display panel 18) and a plurality of control buttons (Fig. 1, buttons 56-66), wherein the display screen and the plurality of control button are operable 
an objective optic (Par. 25, objective lens 36) supported by the housing, the objective optic comprising one or more objective lenses;
an eyepiece optic (Par. 25, eyepiece 38) supported by the housing, the eyepiece optic comprising one or more eyepiece lenses;
a laser source (Par. 26, laser transmitter 24) for generating a laser beam extending along a laser beam axis to a target, the laser source actuated by a laser actuator (Par. 24, fire switch or button triggers laser transmitter) while handheld;
a photo detector (Par. 27, receiver 26 has laser receiving diode that receives reflections of the laser signal reflected back) detecting light reflected off the target;
control circuitry (Par. 28, control circuitry 28 operatively coupled to the laser transmitter and receiver) operatively coupled to the laser source and the amplifying circuitry, the control circuitry comprising one or more processors (Par. 28, control circuitry includes microprocessor) and a non-transitory computer readable medium storing  (Par. 34, memory 50 to store various data associate with operation of device) one or more instruction sets configured to calculate a measured distance to the target; 
However, Nyhart does not disclose the laser rangefinder is operable when the laser rangefinder is mounted on a ferromagnetic surface by way of the magnet; 
a magnet received in the pocket in the first side wall portion;
and a view-thru display assembly 
Franco discloses the device is mounted on a ferromagnetic surface by way of the magnet (Col. 9 Lns. 40-43, magnets 604 disposed within recess allowing mounting of the device and when taken in combination with Nyhart which discloses a rangefinder, would have been obvious to provide magnetic mounting of an electronic device)
However, Franco does not disclose a view-thru display assembly
Dunne discloses and a view-thru display assembly (Fig. 2A, display 146) coupled to the control circuitry for selectively displaying a plurality of display elements including the measured distance (ig. 3B, display elements displayed on display 146, Par. 27), the view-thru display assembly disposed between the objective optic and the eyepiece optic (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128), so that a scene or subject and the plurality of display elements are superimposed on the scene or subject viewed through the eyepiece optic.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder display of Nyhart with the display and arrangement of optics, as taught by Dunne to provide Nyhart with the advantage of providing the user with various information collected by the rangefinder. 
Regarding claim 44, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 43. 
However, Nyhart does not disclose the view-thru display assembly is disposed along an optical path between the objective optic and the eyepiece optic, the view-thru display assembly disposed rearward of the objective optic and the eyepiece optic disposed rearward of the view-thru display.
Dunne discloses the view-thru display assembly is disposed along an optical path between the objective optic and the eyepiece optic (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128), the view-thru display assembly disposed rearward of the objective optic (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128) and the eyepiece optic disposed rearward of the view-thru display (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder internals of Nyhart with the laser rangefinder internal display, as taught by Dunne to provide Nyhart with the feature of having being able to easily read the measured distance while looking through the rangefinder 
Regarding claim 45, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 43. 
However, Nyhart does not disclose the pocket is a rectangular pocket and a rectangular magnet is received therein.
While Franco does not explicitly disclose the pocket is a rectangular pocket and a rectangular magnet is received therein, Franco discloses a circular pocket and circular magnet (Fig. 6, magnet 604) and would be a matter of change in shape to provide a rectangular shape to the pocket and magnet and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 46, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 43. 
However, Nyhart does not disclose the pocket in the first side wall portion is an outwardly facing pocket with the magnet received therein.
Franco discloses the pocket in the first side wall portion is an outwardly facing pocket with the magnet received therein. (Col. 9 Lns. 40-43, magnets 604 disposed within recess, Fig. 6, 2 recesses in housing on outside surface).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Franco to provide Nyhart with the advantage of being able to quickly and easily attach and detach the magnet to the rangefinder. 

Claims 27-28, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyhart (U.S. 20120105283), Franco (U.S. 9656120) and Dunne (U.S. 20180095164) in view of Jang (U.S. 20070101593)
Regarding claim 27, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 23. 
However, Nyhart does not disclose the magnet is not exteriorly exposed on the housing.
Jang discloses the magnet is not exteriorly exposed on the housing (Fig. 1-2, magnets 12 are disposed in interior pocket spaces).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Jang to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects.
Regarding claim 28, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 23. 
However, Nyhart does not disclose the pocket is defined on an inside surface of the side wall portion.
Jang discloses the pocket is defined on an inside surface of the side wall portion (see annotated figure below).

    PNG
    media_image1.png
    256
    256
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Jang to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects while hiding the magnetic connection from the user.
Regarding claim 47, Nyhart discloses the claimed invention substantially as claimed, as set forth above in claim 43. 
However, Nyhart does not disclose the pocket in the first side wall portion is an inwardly facing pocket with the magnet received therein.
Jang discloses the pocket in the first side wall portion is an inwardly facing pocket with the magnet received therein. (see annotated figure below).

    PNG
    media_image2.png
    256
    256
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Nyhart with magnetic attachment means, as taught by Jang to provide Nyhart with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects while hiding the magnetic connection from the user. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-47 have been considered but are considered persuasive
	Regarding the arguments, as the previous claims have been cancelled and new claims now in place, in combination with new limitations regarding the laser actuator, the amended rejection is seen above. While the rejection does still use Franco as a secondary reference, it is argued that Franco would not be non-analogous art, as both the instant application and Franco try to solve the problem of mounting an electronic device to another object by using a magnetic connection. Therefore, when taken in combination with the other cited references, which disclose a magnetically mounted rangefinder, the location of the magnets as taught by Franco would not be considered non-analogous art. 
	Regarding the arguments directed towards Dunne, it is argued that in its broadest reasonable interpretation, Dunne reads on the limitation of “a view thru display assembly disposed along an optical path” as the user would see both the view thru display and out the objective optic together and therefore would be considered “along” the optical path. 
	Therefore, the rejection is seen above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (U.S. 20140320844) discloses a rangefinder in which the view-thru display in line on a linear path of the optical path and between the objective optic and eyepiece optic.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711